          Case 5:20-cv-06993-SVK Document 10 Filed 11/10/20 Page 1 of 2




     Scott Alan Burroughs (SBN 235718)
1
     scott@donigerlawfirm.com
2    Justin M. Gomes (SBN 301793)
     jgomes@donigerlawfirm.com
3    DONIGER / BURROUGHS
     603 Rose Avenue
4    Venice, California 90291
     Telephone: (310) 590-1820
5

6    Attorneys for Plaintiff

7
                                UNITED STATES DISTRICT COURT
8
                               NORTHERN DISTRICT OF CALIFORNIA
9

10

11
     PAUL REIFFER, an individual,                Case No.: 5:20-cv-06993-SVK
                                                 Hon. Susan van Keulen Presiding
12   Plaintiff,

13   v.
                                                  NOTICE OF DISMISSAL OF ACTION
14
     ROBLOX CORPORATION,
15   a Delaware Corporation; and DOES 1-10,
     inclusive,
16
     Defendants.
17

18

19

20

21

22

23

24

25

26

27

28                                                1

                                    NOTICE OF DISMISSAL OF ACTION
          Case 5:20-cv-06993-SVK Document 10 Filed 11/10/20 Page 2 of 2




            TO THE HONORABLE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
1

2           PLEASE TAKE NOTICE THAT Plaintiff hereby dismisses this action, with prejudice,

3    pursuant to Fed. R. Civ. P. §41(a)(1)(A)(i).

4

5
                                                              Respectfully submitted,
6

7    Dated: November 10, 2020                       By:       /s/ Scott Alan Burroughs
                                                               Scott Alan Burroughs, Esq.
8                                                              Justin M. Gomes, Esq.
                                                               DONIGER /BURROUGHS
9
                                                               Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                        2

                                      NOTICE OF DISMISSAL OF ACTION
